Citation Nr: 0933772	
Decision Date: 09/09/09    Archive Date: 09/17/09

DOCKET NO.  00-11 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a skin disorder, to 
include as a result to exposure to herbicides in the Republic 
of Vietnam.


REPRESENTATION

Appellant represented by:	Dax Lonetto and Michael 
Steinberg, Attorneys at Law


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to April 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in  
St. Petersburg, Florida.

The Veteran testified before the undersigned Veterans Law 
Judge in April 2009, and a transcript of the hearing is of 
record.  

Additionally, this case was remanded by the Board in June 
2008 for further development and is now ready for 
disposition.


FINDINGS OF FACT

1.  The Veteran had service in the Republic of Vietnam during 
the Vietnam War, and exposure to Agent Orange is presumed.   

2.  The Veteran sought treatment for a skin rash in service, 
and he experienced continuity of symptoms after service. 

3.  The Veteran's current skin disorder is related service.     


CONCLUSION OF LAW

Resolving doubt in the Veteran's favor, a skin disorder was 
incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 
5103(a), 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

	Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  That an injury incurred in 
service alone is not enough.  There must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  
	
	In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service. 38 C.F.R. § 3.303(d). 
Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony 
of an in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury. Pond 
v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. 
App. 498 (1995). 
	
	The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).
	
In addition to the law and regulations governing entitlement 
to service connection outlined above, for purposes of service 
connection for a disability or death resulting from exposure 
to a herbicide agent, including a presumption of service 
connection, a veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, shall be presumed to have been exposed during such 
service to an herbicide agent containing dioxin or 2,4-
dichlorophenoxyacetic acid, and may be presumed to have been 
exposed during such service to any other chemical compound in 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116 (2008)(as amended).  

If a veteran was exposed to herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected, if the requirements of 38 C.F.R. § 
3.307(a) are met, even if there is no record of such disease 
during service: chloracne or other acneform diseases 
consistent with chloracne, Type 2 diabetes, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lungs, 
bronchus, larynx, or trachea), and soft-tissue sarcomas.  38 
C.F.R. § 3.309(e) (2008).  

If the rebuttable presumptions of 38 C.F.R. § 3.307(d) are 
also not satisfied, then service connection under this theory 
of entitlement must fail.  The Secretary of VA has determined 
that a presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era is not warranted for any condition for which the 
Secretary has not specifically determined a presumption of 
service connection is warranted.  See Notice, 59 Fed. Reg. 
341 (1994).  

Notwithstanding the above, the United States Court of Appeals 
for the Federal Circuit has determined that the Veterans' 
Dioxin and Radiation Exposure Compensation Standards 
(Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 
Stat. 2724, 2727- 29 (1984), does not preclude a veteran from 
establishing service connection with proof of actual direct 
causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  
	
The Board has reviewed all of the evidence in the Veteran's 
claims folder.   Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
analysis below will focus specifically on what the evidence 
shows, or fails to show.  

In this case, the Veteran argues that his skin disorder 
affecting the feet, toenails, groin area, and face was 
incurred during active duty service.  To the extent that the 
Veteran claims that he has a skin disorder that was caused by 
exposure to herbicides ("Agent Orange") in Vietnam, the 
Board acknowledges that the military records confirm that he 
served in the Republic of Vietnam from November 1967 to 
December 1968.  Accordingly, he is entitled to a regulatory 
presumption of herbicide exposure.  38 C.F.R. § 3.307(a)(6).  
However, despite the fact that he has been diagnosed with a 
fungal condition, specified as dermatophytosis or tinea pedis 
and tinea corporis, these diseases are not on the list of 
presumptive diseases associated with herbicide exposure.  As 
such, his claim for presumptive service connection on the 
basis of herbicide exposure is denied. 

Next, in considering the Veteran's claim on a direct-service-
connection basis, it is noted that, in an August 1968 service 
treatment report, the Veteran complained of a skin rash of 
the face and neck that had been present for four or five 
months.  Moreover, despite the fact that "normal" findings 
of the skin were noted at the time of the Veteran's 
separation from service, he specifically acknowledged having 
a skin disease in a March 1968 Report of Medical History.  

	In addition to the documented evidence of skin symptomatology 
in the service treatment records, the evidence includes 
statements from the Veteran and his wife asserting continuity 
of skin-related symptoms.  The Board acknowledges that lay 
evidence concerning continuity of symptoms after service, if 
credible, is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  

	In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant. See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990). 
	
	Competency of evidence differs from weight and credibility. 
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").
	
	In this case, the Veteran is competent to report symptoms he 
experiences, and his wife is competent to report her 
observations, because this requires only personal knowledge 
as it comes to each through their respective senses.  Layno, 
6 Vet. App. at 470.  They have indicated that he continued to 
observe evidence of a skin disorder affecting the face, groin 
area, and feet after he was discharged from service.  The 
Board also finds these statements to be credible, as there is 
internal consistency, facial plausibility, and consistency 
with other evidence submitted on behalf of the claimant.  See 
Caluza v. Brown, 7 Vet. App. 498 (1995).  
	 
	Moreover, the medical evidence also suggests that the 
Veteran's current skin disorder is related to service.  In 
this case, a VA examination was conducted in November 2002 to 
determine the nature and etiology of his skin disorder 
affecting his feet and nails.  Significantly, the VA examiner 
diagnosed the Veteran with a "chronic fungus candid-type 
infection of the feet and toenails" and expressly opined 
that the disorder was "more likely than not" related to his 
service in Vietnam.

The Board acknowledges that the Veteran also underwent two 
subsequent VA examinations with regard to his claimed skin 
disorder in September 2006 and May 2007, which clarified his 
diagnoses as dermatophytosis of the groin area and feet and 
toenails but failed to establish a causal connection between 
his skin disorder and service.  However, because the 
subsequent VA examinations determined that his disorder could 
not be determined to be related to service, including 
exposure to herbicides, without resorting to speculation, the 
opinions neither supported nor weighed against the Veteran's 
claim.  Additionally, as the VA examiner found that 
"currently, there is no rash on the face or neck," no 
findings were rendered regarding whether the Veteran's 
reported chronic skin disorder of the face was related to 
service.  Accordingly, the Board finds that the November 2002 
VA examination, which suggested a causal connection between a 
chronic fungus candid-type infection and Vietnam service, to 
be uncontested medical evidence on the issue of medical 
causation.  

After carefully reviewing all the evidence on file, the Board 
finds no adequate basis to reject the competent lay testimony 
and medical evidence and November 2002 opinion of record that 
is favorable to the Veteran, based on a rational lack of 
credibility or probative value.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997); Evans v. West, 12 Vet. App. 22, 
26 (1998).  Therefore, the Board resolves doubt in the 
Veteran's favor and finds that the evidence supports service 
connection for a skin disorder.  As such, the appeal is 
granted. 

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).

In this case, the Board is granting in full the benefit 
sought on appeal.  Accordingly, assuming, without deciding, 
that any error was committed with respect to either the duty 
to notify or the duty to assist, such error was harmless and 
need not be further considered.  

ORDER

Service connection for a skin disorder is granted.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


